Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “A” consist of seamless steel oil-well casings, not advanced beyond hammering, rolling, or casting, similar in all material respects to those the subject of United Supply & Mfg. Co., The Crispin Company v. United States (37 Cust. Ct. 95, C.D. 1804), the claim at one-tenth of 1 cent per pound was sustained. The items marked “B,” stipulated to consist of seamless steel oil-well casings, advanced beyond hammering, rolling, or casting, the same as those involved in Humble Oil & Refining Co. et al. v. United States (32 Cust. Ct. 32, C.D. 1577), were held dutiable at 7% percent ad valorem, as claimed.